Exhibit 10.3

 

Texas     340043 PROMISSORY NOTE  

 

$21,200,000.00 as of March 12, 2014   (Dated)

 

For value received, the undersigned, herein called "Borrower," promises to pay
to the order of THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin
corporation, who, together with any subsequent holder of this note (hereinafter,
the "Note"), is hereinafter referred to as "Lender", at 720 E. Wisconsin Avenue,
Milwaukee, WI, 53202 or at such other place as Lender shall designate in
writing, in coin or currency which, at the time or times of payment, is legal
tender for public and private debts in the United States, the principal sum of
TWENTY-ONE MILLION TWO HUNDRED THOUSAND DOLLARS or so much thereof as shall have
been advanced from time to time plus interest on the outstanding principal
balance at the rate and payable as follows:

 

Interest shall accrue from the date of advance until maturity at the rate of
three and seventy-eight hundredths percent (3.78%) per annum (the "Interest
Rate").

Accrued interest only on the unpaid principal balance shall be paid monthly on
the tenth day of the month following the date of advance and on the tenth day of
each month thereafter until maturity.

Interest will be calculated assuming each month contains thirty (30) days and
each calendar year contains three hundred sixty (360) days. In the event of a
partial month, however, interest for such month will be calculated based on the
actual number of days the principal balance of this Note is outstanding in the
partial month and the actual number of days in the respective calendar year.

Payments shall be made directly to Lender by electronic transfer of funds using
the Automated Clearing House System. To effectuate these payments, Borrower, at
or prior to the date hereof, shall execute an ACH form provided by Lender. All
installments shall be applied first in payment of interest, calculated monthly
on the unpaid principal balance, and the remainder of each installment shall be
applied in payment of principal. The entire unpaid principal balance plus
accrued interest thereon shall be due and payable on April 10, 2021 (the
"Maturity Date").

 

1

 

  

Provided Lender has no further obligation to advance principal under this Note
to Borrower, Borrower shall have the right, at any time, upon not less than ten
(10) Business Days prior written notice, to prepay (on a Business Day only) this
Note in full with a Prepayment Fee (as hereinafter defined); provided, however,
that such notice must contain the anticipated date of prepayment. If Borrower
fails to prepay on, or within five (5) Business Days before or after such
anticipated date of prepayment, such failure shall be deemed to be a withdrawal
of Borrower's notice of prepayment, and Borrower shall be required to submit
another written notice of prepayment pursuant to the terms and conditions set
forth in this Note if Borrower thereafter elects to prepay this Note. This
Prepayment Fee represents consideration to Lender for loss of yield and
reinvestment costs and shall also be payable whenever prepayment occurs as a
result of the application of Condemnation Proceeds as defined in the Lien
Instrument (as hereinafter defined). The Prepayment Fee shall be the greater of
Yield Maintenance or one percent (1%) of the outstanding principal balance of
this Note (the "Prepayment Fee"). The Prepayment Fee shall be calculated as of
the Prepayment Fee Determination Date.

 

"Business Day" means any day other than a Saturday, a Sunday or a day on which:
(i) Lender is closed for business or (ii) the Federal Reserve Bank of New York
is closed for business.

 

"Yield Maintenance" means the amount, if any, by which

 

(i)the present value on the Prepayment Fee Determination Date of the Then
Remaining Payments determined by using the Periodic Discount Rate; exceeds

 

(ii)the outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.

 

"Prepayment Fee Determination Date" means

 

(A)In the case of a voluntary prepayment, the date of the voluntary prepayment;

 

(B)In the case of a prepayment following an acceleration of the Indebtedness (as
hereinafter defined), the date of such acceleration;

 

(C)In the case of a prepayment due to a condemnation:

 

(1)involving the filing of a claim for the Prepayment Fee with the condemning
authority or court of competent jurisdiction, the date of such filing; or

 

(2)not involving the filing of a claim for the Prepayment Fee with the
condemning authority or court of competent jurisdiction, the date of such
prepayment;

 



2

 

 

(D)In the case of Borrower becoming a debtor in a bankruptcy or other insolvency
proceeding, the date of Lender's filing of its proof of claim in such
proceeding.

 

"Then Remaining Payments" means payments in such amounts and at such times as
would have been payable subsequent to the Prepayment Fee Determination Date
(assuming no prepayment) in accordance with the terms of this Note.

 

"Periodic Discount Rate" means the rate which, when compounded monthly, equals
the sum of the Applicable Percentage and the Treasury Rate.

 

"Applicable Percentage" means 0.5%.

 

"Treasury Rate" means:

 

(A)The linearly interpolated yield, compounded semi-annually, of the two (2)
most recently auctioned (on the run) non-callable U.S. Treasury bonds, notes or
bills (other than inflation indexed (i.e., inflation protected) securities)
issued by the United States Treasury having maturity dates equivalent or most
nearly equivalent to the Average Life Date as reported (on-line or otherwise) by
The Wall Street Journal one (1) Business Day prior to the Prepayment Fee
Determination Date; or

 

(B)If the yields from (A) above are not available, the linearly interpolated
yield, compounded semi-annually, of the two (2) Treasury Constant Maturity
Series (other than inflation indexed (i.e., inflation protected) securities)
having constant maturity dates equivalent or most nearly equivalent to the
Average Life Date as reported, for the latest day for which such yields shall
have been so reported, as of one (1) Business Day preceding the Prepayment Fee
Determination Date, in Federal Reserve Statistical Release H.15 (or comparable
successor publication); or

 

(C)If the yields from (A) and (B) above are not available, a rate comparable to
what would have been calculated under clause (A) or (B) above, as reasonably
determined by Lender.

 

To the extent that the source used in (A), (B) or (C) above updates treasury
yield information during the day, Lender shall rely on the treasury yields
reported prior to 12:00 Noon (Central Time) one (1) Business Day prior to the
Prepayment Fee Determination Date.

 

"Average Life Date" means the date which is the Remaining Average Life from the
Prepayment Fee Determination Date.

 

3

 

  

"Remaining Average Life" means the number of years (calculated to the nearest
day) obtained by dividing:

 

(A)the sum of the products obtained by multiplying

 

(1)the principal component of each Then Remaining Payment;

 

by

 

(2)the number of years (calculated to the nearest day) that will elapse between
the Prepayment Fee Determination Date and the scheduled due date of such Then
Remaining Payment;

 

by

 

(B)The outstanding principal balance of this Note (exclusive of all accrued
interest) on the Prepayment Fee Determination Date.

 

Upon the occurrence of an Event of Default (as defined in the Lien Instrument)
followed by the acceleration of the whole indebtedness evidenced by this Note,
the payment of such indebtedness will constitute an evasion of the prepayment
terms hereunder and be deemed to be a voluntary prepayment hereof and such
payment will, therefore, to the extent not prohibited by law, include the
Prepayment Fee required under the prepayment in full right recited above.

 

In the event of a partial prepayment of this Note for any reason contemplated in
the Loan Documents (as defined in the Lien Instrument), the Prepayment Fee, if
required, shall be an amount equal to the Prepayment Fee if this Note were
prepaid in full, multiplied by a fraction, the numerator of which shall be the
principal amount prepaid and the denominator of which shall be the outstanding
principal balance of this Note immediately preceding the Prepayment Fee
Determination Date with respect to such partial prepayment.

 

Notwithstanding the above and provided Borrower is not in default under any
provision contained in the Loan Documents, this Note may be prepaid in full at
any time, without a prepayment fee, during the last sixty (60) days of the term
of this Note.

 

The prepayment of this Note as herein provided, together with the Prepayment Fee
(if required as herein provided) if received by Lender prior to 12:00 p.m.
Central Time on a Business Day, shall be credited on that Business Day, or, if
received by Lender at or after 12:00 p.m. Central Time on a Business Day, shall,
at Lender's option, be credited on the next Business Day.

 

Borrower acknowledges and agrees that the Interest Rate hereunder shall be
increased if certain financial statements and other reports are not furnished to
Lender, all as described in more detail in the provision of the Lien Instrument
entitled "Financial Statements".

 

4

 

  

This Note is secured by certain property (the "Property") in the City of
McKinney, County of Collin, State of Texas described in a Deed of Trust and
Security Agreement (the "Lien Instrument") of even date herewith executed by TS
CRAIG RANCH, LLC, a Delaware limited liability company, to KEVIN L. WESTRA, as
Trustee for THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY.

 

Upon the occurrence of an Event of Default (as defined in the Lien Instrument),
the whole unpaid principal hereof and accrued interest shall, at the option of
Lender, to be exercised at any time thereafter, become due and payable at once
without notice, notice of the exercise of, and the intent to exercise, such
option being hereby expressly waived.

 

Except as otherwise expressly provided in the Loan Documents, all parties at any
time liable, whether primarily or secondarily, for payment of indebtedness
evidenced hereby, for themselves, their heirs, legal representatives, successors
and assigns, respectively, expressly waive presentment for payment, notice of
dishonor, protest, notice of protest, and diligence in collection; consent to
the extension by Lender of the time of said payments or any part thereof;
further consent that the real or collateral security or any part thereof may be
released by Lender, without in any way modifying, altering, releasing,
affecting, or limiting their respective liability or the lien of the Lien
Instrument; and agree to pay reasonable attorneys' fees and expenses of
collection in case this Note is placed in the hands of an attorney for
collection or suit is brought hereon and any attorneys' fees and expenses
incurred by Lender to enforce or preserve its rights under any of the Loan
Documents in any bankruptcy or insolvency proceeding.

 

All amounts due Lender including principal and, to the extent permitted by
applicable law, interest not paid when due (without regard to any notice and/or
cure provisions contained in any of the Loan Documents), including principal
becoming due by reason of acceleration by Lender of the entire unpaid balance of
this Note, shall bear interest from the due date thereof at the Default Rate
until said amounts in default are paid. "Default Rate" means the lower of a rate
equal to the interest rate in effect at the time of the default as herein
provided plus 5% per annum or the maximum rate permitted by law.

 

If the maturity of this Note is accelerated for any reason before the due date
stated, or in the event of voluntary or other prepayment by the Borrower,
including any prepayments of interest or fees, or in any other event, earned
interest may never include more than the maximum amount permitted by law,
computed from the date of each disbursement until payment, and any unearned
interest otherwise payable hereunder which is in excess of the maximum permitted
by law shall be cancelled automatically as of the date of such acceleration or
prepayment or other such event and (if theretofore paid) shall at the option of
Lender, unless otherwise required by applicable law, be either refunded to the
Borrower or credited on the principal of this Note provided that for purposes of
computing interest under this Note, all sum or sums paid or payable to Lender,
in connection with the loan evidenced hereby, which constitute interest shall be
taken into account by amortizing, prorating, allocating and spreading such sum
or sums, in equal parts, throughout the period of the full stated term of the
loan, to the extent permitted by law. Any interest computation under this Note
shall be at not more than the maximum legal rate, it being the intention of the
parties hereto to conform strictly to all applicable laws of the State of
Wisconsin or the laws of the State adjudicated by a court of competent
jurisdiction to be applicable and of the United States of America now or
hereafter in force (it being the intention of the parties hereto that the laws
of the State of Wisconsin and of the United States of America shall govern the
maximum legal rate of interest permitted to be charged hereunder), and in the
event it should be held that interest (or any other sum or sums paid or payable
to Lender in connection with the loan evidenced hereby deemed to constitute
interest) payable under this Note is in excess of the maximum permitted by such
laws, the interest chargeable hereunder shall be reduced to the maximum amount
permitted by such laws.

 

5

 

  

Notwithstanding any provision contained herein or in the Lien Instrument to the
contrary, if Lender shall take action to enforce the collection of the
indebtedness evidenced hereby or secured by the Lien Instrument (collectively,
the "Indebtedness"), its recourse shall, except as provided below, be limited to
the Property or the proceeds from the sale of the Property and the proceeds
realized by Lender in exercising its rights and remedies (i) under the Absolute
Assignment (as defined in the Lien Instrument), (ii) under the Guarantee of
Recourse Obligations of even date herewith executed by Trade Street Residential,
Inc., a Maryland corporation, for the benefit of Lender and under other separate
guarantees, if any, (iii) under any of the other Loan Documents (as defined in
the Lien Instrument) and (iv) in any other collateral securing the Indebtedness.
If such proceeds are insufficient to pay the Indebtedness, Lender will never
institute any action, suit, claim or demand in law or in equity against Borrower
for or on account of such deficiency; provided, however, that the provisions
contained in this paragraph

 

(i)shall not in any way affect or impair the validity or enforceability of the
Indebtedness or the Lien Instrument; and

 

(ii)shall not prevent Lender from seeking and obtaining a judgment against
Borrower, and Borrower shall be personally liable, for the Recourse Obligations.

 

"Recourse Obligations" means

 

(a) rents and other income from the Property received by Borrower or those
acting on behalf of Borrower from and after the date of any default under the
Loan Documents remaining uncured prior to the Conveyance Date (as hereinafter
defined), which rents and other income have not been applied to the payment of
principal and interest on this Note or to reasonable operating expenses of the
Property;

 

6

 

  

(b) amounts necessary to repair any damage to the Property caused by the
intentional acts or omissions of Borrower or those acting on behalf of Borrower;

 

(c) insurance loss and Condemnation Proceeds (as defined in the Lien Instrument)
released to Borrower but not applied in accordance with any agreement between
Borrower and Lender as to their application;

 

(d) the amount of insurance loss proceeds which would have been available with
respect to a casualty on the Property, but were not available due to the default
by Borrower in carrying all insurance required by Lender under the Loan
Documents;

 

(e) damages suffered by Lender as a result of fraud or misrepresentation in
connection with the Indebtedness by Borrower or any other person or entity
acting on behalf of Borrower;

 

(f) amounts in excess of any rents or other revenues collected by Lender from
operation of the Property from and after acceleration of the Indebtedness until
the Conveyance Date, which amounts are necessary to pay real estate taxes,
special assessments and insurance premiums with respect to the Property (to the
extent not previously deposited with Lender by Borrower pursuant to the
provision of the Lien Instrument entitled "Deposits by Grantor"), and amounts
required to fulfill Borrower's obligations as lessor under any leases of the
Property, in each case, either paid by Lender and not reimbursed prior to, or
remaining due or delinquent on the Conveyance Date;

 

(g) all security deposits under leases of the Property or any portion of the
Property collected by Borrower, any agent of Borrower or any predecessor of
Borrower, and not refunded to the tenants thereunder in accordance with their
respective leases, applied in accordance with such leases or law or delivered to
Lender, and all advance rents collected by Borrower, any agent of Borrower or
any predecessor of Borrower and not applied in accordance with the leases of the
Property, applied for reasonable operating expenses, or delivered to Lender;

 

(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of the provision of
the Lien Instrument entitled "Prohibition on Transfer/One-Time Transfer";

 

(i) Any losses suffered by Lender as a result of the Property not being in
compliance with all applicable zoning and land use ordinances, covenants,
statutes, and regulations; and

 

(j) reasonable attorneys' fees and expenses incurred to the extent suit is
brought to collect any of the amounts described in subparagraphs (a) through (i)
above.

 

7

 

  

"Conveyance Date" means (i) the later of (a) the date on which title vests in
the purchaser at the foreclosure sale of the Property pursuant to the Lien
Instrument or (b) the date on which Borrower's statutory right of redemption
shall expire or be waived or (ii) the date of the conveyance of the Property to
Lender in lieu of foreclosure.

 

All notices, demands, requests and consents permitted or required under this
Note shall be given in the manner prescribed in the Lien Instrument.

 

Except as otherwise set forth herein, this Note, the interpretation hereof and
the rights, obligations, duties and liabilities hereunder shall be governed and
controlled by the laws of Texas.

 

  TS CRAIG RANCH, LLC, a Delaware limited liability company                
By:      Trade Street Operating Partnership, LP, a Delaware limited partnership,
its sole member                   By:      Trade Street OP GP, LLC, a Delaware
limited liability company, its general partner                     By:     
Trade Street Residential, Inc., a Maryland corporation, its sole member        
              BY:      /s/ Richard Ross         PRINTED NAME:   Richard Ross    
    TITLE:   Chief Financial Officer

 

8

 